Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152295 & (16)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152295
                                                                    COA: 327585
                                                                    Kent CC: 10-001556-FH
  DAVID KEVIN FRANKLIN,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the August 5, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the April 6, 2015 order of the Kent Circuit Court,
  and we REMAND this case to the trial court for an evidentiary hearing pursuant to
  People v Ginther, 390 Mich. 436 (1973), for a determination whether the defendant was
  denied the effective assistance of appellate counsel on direct appeal due to counsel’s
  failure to file an application for leave to appeal on the defendant’s behalf and challenge
  the scoring of Offense Variable 13, MCL 777.43. The motion to remand pursuant to
  People v Lockridge, 498 Mich. 358 (2015), is DENIED.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
         a0922
                                                                               Clerk